GOLDMAN, J.,
This case comes before the court on plaintiffs petition to compel arbitration.
Dallas Pressley, the minor-plaintiff, was removing some packages from the trunk of a neighbor’s car when he was struck by an uninsured motor vehicle. Neither plaintiff nor any member of his household owned an automobile and consequently *706none of them carried no-fault or uninsured motorist coverage.
Acting on plaintiffs application for basic loss benefits, the Pennsylvania Assigned Claims Plan designated defendant, Fireman’s Fund Insurance Company as the servicing insurance company for payment of plaintiffs basic loss benefits. Defendant has paid and continues to pay these basic loss benefits to plaintiff, however, defendant has refused plaintiffs request for uninsured motorist benefits.
Plaintiff now asks us to compel arbitation with respect to his demand for uninsured motorist benefits. We acknowledge that plaintiff may be entitled to these benefits, see Tubner v. State Farm Mutual Automobile Insurance Company, 496 Pa. 215, 436 A. 2d 621 ( ), but we do not see how defendant can be compelled to arbitrate this matter. Article I, section 6 of the Pennsylvania Constitution entitles defendant to trial by jury. Defendant has not agreed to waive this right, nor has the legislature exercised1 its limited power2 to compel arbitration with a right to trial by jury de novo.
Therefore, plaintiff must follow the same course taken by plaintiff in Tubner — commence an action against defendant in the courts.

. See the No-fault Motor Vehicle Insurance Act of July 19, 1974, P.L. 489, No. 176, §§101 et seq., 40 P.S. §§1009.101 et seq., and the Uninsured Motorist Act of August 14, 1963, P.L. 909, §1 as amended, December 19, 1968, P.L. 1254, no. 397, §1, 40 P.S. §2000.


. See Mattos v. Thompson, 491 Pa. 385, 421 A. 2d 190 (1980); Parker v. Children’s Hospital of Philadelphia, 483 Pa. 106, 394 A. 2d 932 (1978).